DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending. Claims 1-2, 5-11, and 15-20 are allowed. Claims 3-4 and 12-14 are rejected. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 26, 2022 has been entered.
Response to Arguments
Applicant’s arguments, see Pg. 7 of the remarks, filed May 26, 2022, with respect to respect to the 35 U.S.C. 112(b) rejections of Claims 10, 14-15, and 18 have been fully considered and are persuasive in light of amendments. The 35 U.S.C. 112(b) rejections of Claims 10, 14-15, and 18 have been withdrawn. 
Applicant’s arguments, see Pg. 7-13 of the remarks, filed with respect to the 35 U.S.C. 103 rejections of Claims 1-10, 14-15, 18, and 20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-10, 14-15, 18, and 20 have been withdrawn. 
In particular, Applicant argues that Claim 1 has been amended to include the outlets are located on the airfoil only adjacent the hub and adjacent the shroud, meaning none of the outlets are disposed at the middle of the airfoil between the hub and the shroud, with the outlets clustered in a first area that is closer to the hub than to the middle of the airfoil and in a second area that is closer to the shroud than to the middle of the airfoil. On Pg. 10-11, Applicant explains what Ireland et al. (US 2016/0052621 A1) discloses, explaining that the ports appear to be distributed evenly. Even assuming the teachings of being clustered, the positioning would at best be ambiguous and not specifically in the areas required of the amended claim. The above arguments apply similarly with respect to Claims 10 and 20. 
 Election/Restrictions
Claim 10 is allowable. Claims 11-13, 16-17, and 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on September 23, 2021, is hereby withdrawn and Claims 11-13, 16-17, and 19 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3 and 12, Lines 1-2 of Claim 3 recite “a shroud and a hub… the airfoil is disposed between the shroud and the hub”. Lines 2-3 of Claim 12 recite “a shroud and a hub… connecting the airfoil between the shroud and the hub”. These limitations already appears similarly recited in Claims 1 and 10, which Claims 3 and 12 depend upon respectively. It is unclear if the claims intend to introduce additional shrouds and hubs or if they are unintended repetitions of the shroud and hub already introduced in the previous claims. It is believed these recitations were intended to be the same shroud and hub previously recited. 
Regarding Claim 14, Line 2 recites “the inlet with the outlet”. It is unclear which inlet and outlet this is in reference to since there is “at least one” inlet and “plural” outlets in the scope of the claim. Applicant is suggested to clarify which inlet and outlet the claim refers to. Are they respective inlets and outlets of the at least one inlet and plural outlets?
Claims 4 and 13 are subsequently rejected for their dependencies upon a previously rejected claim. 
Allowable Subject Matter
Claims 1-2, 5-11, and 15-20 are allowed.
Regarding Claims 1, 10, and 20, the closest prior art, Ireland, does not disclose the outlets are located on the airfoil only adjacent the hub and adjacent the shroud, meaning none of the outlets are disposed at a middle of the airfoil between the hub and the shroud, with the outlets clustered in a first area that is closer to the hub than to the middle of the airfoil and in a second area that is closer to the shroud than to the middle of the airfoil, as claimed in Claim 1 and similarly claimed in Claims 10 and 20. This reflects the specified targeting of the outlets to areas of concern, as exemplified in the embodiments of Figures 11 and 13 of the instant application (see also paragraph [0041]). At best, Ireland does not provide a reason as to why the positioning of the outlets should be clustered in areas closer to the hub and shroud. 
The next closest prior art, Figure 4 of Bloxham (US 10,107,104 B2), previously cited on May 16, 2022, does show outlets (222A-C, 224A-C) being clustered in a first area closer to the hub (inner portion, proximate 229) than to the middle of the airfoil and in a second area that is closer to the shroud (outer portion, proximate 227) than to the middle of the airfoil. However, the aerodynamic passageways appear to be only from an inlet to a respective outlet. The passageways do not contain at least one inlet that has plural outlets (Claims 1 and 10). The pattern of the outlets also do not qualify as being “irregular” as required by the claims. The outlets are also not varying in size with irregular spacing in spanwise and chordwise directions (Claim 20). Therefore, the claims are allowable in view of Bloxham as well. 
Claims 2, 5-9, 11, and 15-19 subsequently depend upon Claims 1 and 10 respectively.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745